

116 S2518 IS: Military PFAS Testing Disclosure Act
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2518IN THE SENATE OF THE UNITED STATESJuly 28, 2021Ms. Rosen (for herself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to disclose testing and results of testing for perfluoroalkyl or polyfluoroalkyl substances and to provide additional requirements for testing for such substances, and for other purposes.1.Short titleThis Act may be cited as the Military PFAS Testing Disclosure Act.2.Public disclosure of testing and results of Department of Defense testing for perfluoroalkyl or polyfluoroalkyl substances and additional requirements for testing(a)Public disclosure of PFAS testing resultsNot later than 10 days after receipt of validated testing results, the Secretary of Defense shall publicly disclose the validated results of any testing for perfluoroalkyl or polyfluoroalkyl substances (commonly referred to as PFAS) conducted on or at areas surrounding military installations of the Department of Defense in the United States or facilities of the National Guard, as authorized under section 2707(e) of title 10, United States Code, including—(1)the results of all such testing conducted by the Department; and(2)the results of all such testing conducted by a non-Department entity (including any Federal agency or any public or private entity) under contract by or pursuant to an agreement with the Department.(b)Public disclosure of planned PFAS testingNot later than 60 days after the date of the enactment of the Act, and every 90 days thereafter, the Secretary of Defense shall disclose the expected timing and general location of any planned testing for perfluoroalkyl or polyfluoroalkyl substances conducted on or at areas surrounding military installations of the Department of Defense in the United States or facilities of the National Guard, as authorized under section 2707(e) of title 10, United States Code, including—(1)all such testing to be conducted by the Department; and(2)all such testing to be conducted by a non-Department entity (including any Federal agency and any public or private entity) under contract by or pursuant to an agreement with the Department.(c)Nature of disclosureThe Secretary of Defense may satisfy the disclosure requirements under subsections (a) and (b) by publishing the information, datasets, and results relating to the testing described in such subsections—(1)on the publicly available website established under section 331(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2701 note);(2)on another publicly available website of the Department of Defense; or(3)in the Federal Register.(d)Requirements of information To be disclosedThe information required to be disclosed by the Secretary of Defense under subsections (a) and (b) and published under subsection (c)—(1)shall constitute a record for the purposes of chapters 21, 29, 31, and 33 of title 44, United States Code;(2)shall include any underlying datasets or additional information of interest to the public, as determined by the Secretary; and(3)may exclude information as authorized by law.(e)Local notificationPrior to conducting any testing for perfluoroalkyl or polyfluoroalkyl substances, including any testing not previously planned and reported, the Secretary of Defense shall provide notice to—(1)the managers of the public water system serving the areas located immediately adjacent to the military installation where such testing is to occur;(2)the municipal government serving the areas located immediately adjacent to the military installation where such testing is to occur; and(3)all members of the Restoration Advisory Board for the military installation where such testing is to occur, as applicable.(f)Type of testingWhen testing for perfluoroalkyl or polyfluoroalkyl substances, the Secretary of Defense shall test for all perfluoroalkyl or polyfluoroalkyl substances included in that method of measuring the amount of such substances in drinking water that has been validated by the Administrator of the Environmental Protection Agency.(g)DefinitionsIn this section:(1)The term military installation has the meaning given such term in section 2801(c)(4) of title 10, United States Code.(2)The term perfluoroalkyl or polyfluoroalkyl substance means any man-made chemical with at least one fully fluorinated carbon atom.(3)The term public water system has the meaning given such term under section 1401(4) of the Safe Drinking Water Act (42 U.S.C. 300f(4)).